   Case 3:20-cr-00399-FLW Document 16 Filed 05/18/20 Page 1 of 2 PageID: 46
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 20-399-01 (FLW)
                                *
MIGUEL VASQUEZ-GUILLEN          *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                        May 18, 2020
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
  Case 3:20-cr-00399-FLW Document 16 Filed 05/18/20 Page 2 of 2 PageID: 47



The Court finds that the guilty plea and sentencing hearing to be held today
cannot be further delayed without serious harm to the interests of justice, for
the following reasons:
   (1) the defendant faces an advisory sentencing range of 1-7 months’
       imprisonment, and will be requesting a sentence of time served.

   (2) The United States agrees that a sentence of time served is appropriate
       under the circumstances of this case.

   (3) Further delay in sentencing likely would result in a sentence above the
       applicable guidelines range, which the parties agree is not warranted
       under the circumstances of this case.
